Citation Nr: 1636888	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-26 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with anxiety.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for prolapse mitral valve heart condition.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of chronic bronchitis, headaches, and prolapse mitral valve heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran's currently diagnosed PTSD disability is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this decision, the Board grants entitlement to service connection for PTSD, which constitutes a complete grant of this claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this issue.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shineski, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Establishing service connection for PTSD claims requires three elements:  
(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

Analysis

The criteria for service connection for PTSD have been met.  38 C.F.R. §§ 3.303, 3.304(f).

With regards to the first element, the Veteran has a PTSD diagnosis from two treating physicians in September 2011 and April 2016.  A diagnosis of PTSD by a health care professional is presumed to be in accordance with the applicable DSM criteria.  Cohen v. Brown, 10 Vet. App. 122, 139-40 (1997).

As for the second prong of PTSD, the Veteran asserts that he experienced an 
in-service stressor while he was deployed aboard a Navy vessel in the Mediterranean Sea during a conflict between Palestine and Israel, known as the Yom Kipper War.  At his September 2011 private examination he stated the ship he served on was at sea for 63 days waiting to see if the conflict would escalate.  Additionally, in his September 2013 letter in support of his claim he described tensions being high and that he feared the worst considering the vast number of sea vessels amidst in the waters.  Both private examiners concluded that the Veteran's PTSD diagnosis is linked to his in-service stressor.  

Finally, with respect to the third prong there is sufficient credible supporting evidence that the in-service stressor actually occurred.  Personnel records and articles submitted by the Veteran confirm that he was assigned to a naval vessel that was involved in the Yom Kipper War.

In sum, there is a current PTSD diagnosis linked to an in-service stressor and there is sufficient credible evidence supporting that the in-service stressor actually occurred, therefore the Veteran has met the elemental requirements for service connection for PTSD.  Thus, service connection for PTSD is warranted in this case.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Board finds that remand for further development of the evidence is required before an appellate decision concerning the issues of service connection for chronic bronchitis, headaches, and prolapse mitral valve heart condition can be rendered.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records.  38 C.F.R. § 3.159(c)(2).  Specifically, all service treatment records, personnel records and VA treatment records since October 1991 to the present must be obtained.  

The Veteran asserts that he was mobilized from the Navy Reserve to support the Gulf War in 1991.  Evidence from the Veteran's Record of Navy Reserve Service shows a gain date of October 1991 with a discharge date of February 1993.  On the Veteran's Notice of Disagreement dated October 2011, he identified the unit of assignment during his mobilization.  The Veteran's service records identify the same unit of assignment and he has a September 1991 medical examination clearing him for active duty.  Currently, the Veteran's claims file contains no service treatment records or personnel records after 1991.  Based on the Veteran's personnel records and history of consistent medical treatment while in the Navy Reserve it appears that more records may exist and further effort to obtain the records is warranted.  

In addition, the evidence of record reflects that the Veteran should be afforded a VA examination in order to determine the nature and etiology of his headache condition.  The Veteran reported continued headache symptoms during his DRO hearing in 2015.  Furthermore, his Report of Medical History in August 1986 and August 1990 annotated that he had frequent or severe headaches.  In light of this evidence, the Board finds that there is an indication that the headaches could be related to his military service.  Lastly, the Veteran's claims file reveals no examinations related specifically to his headache disorder.  Thus, there is insufficient competent medical evidence of record to make a decision on the claim.  A VA examination for the headache disorder is necessary.  

For the chronic bronchitis and mitral valve heart claims, there could be relevant medical evidence in the asserted outstanding treatment and personnel records from his 1991 Gulf War deployment to the present.  In addition, the record contains a 
VA Form 21-0960A Heart Conditions (Including Ischemic and Non-Ischemic Heart Disease, Arrhythmias, Valvular Disease and Cardiac Surgery) Disability Benefit Questionnaire (DBQ) dated August 2012 that is missing pages 1 and 3.  Therefore, remand is warranted for further development of these 2 issues.


Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he or his VA physician provide the missing pages 1 and 3 from the VA Form 
21-0960A Heart Conditions DBQ dated August 2012.

2.  Request verification from the National Personnel Records Center (NPRC) and Department of Navy, or another appropriate repository, for the Veteran's service treatment records and personnel records for his reported activation from the Navy Reserve from October 1991 to February 1993.  

3.  After completion of #2, schedule the Veteran for a VA headache examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be viewed by the examiner.  

The examiner should address the following question:

Is the Veteran's current headache condition at least as likely as not related to his active service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner's requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate period of time for a response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


